2013 IL App (1st) 130380

                                                                           FIRST DIVISION
                                                                           September 23, 2013




                                         No. 1-13-0380

PARKWAY BANK AND TRUST COMPANY,                     )       On Appeal from the Circuit Court
                                                    )       of Cook County
       Plaintiff-Appellee,                          )
                                                    )
       v.                                           )       No. 10 CH 36598
                                                    )
VICTOR KORZEN and TOMAS ZANZOLA,                    )
                                                    )
       Defendants-Appellants                        )
                                                    )
                                                    )
(Unknown Owners and Nonrecord Claimaints,           )       Honorable
                                                    )       Robert Senechalle,
       Defendants).                                 )       Judge Presiding.

       JUSTICE DELORT delivered the judgment of the court, with opinion.
       Presiding Justice Connors and Justice Cunningham concurred in the judgment and
       opinion.

                                           OPINION

¶1     This appeal of a mortgage foreclosure case involving an empty lot is so groundless that

we would normally dispose of it with a brief summary order. However, it provides us an

opportunity to review a number of tactics a small number of debtors use both to delay the

ultimate resolution of cases against them and to use the legal system for improper purposes.

Some people might classify those who engage in these tactics as “sovereign citizens,” but

regardless of the nomenclature, their methods are not only counterproductive, but detrimental to

the efficient and fair administration of justice. A recent New York Times article noted the FBI

has labeled the strategy as “ ‘paper terrorism.’ ” Erica Goode, In Paper War, Floor of Liens Is

the Weapon, N.Y. Times, Aug. 23, 2013, at A1.
1-13-0380

¶2      Because of the growing number of these cases, we issue this opinion to provide guidance

to the many courts confronted with similar matters.1 We affirm the judgment below and retain

jurisdiction to award additional attorney fees as provided by the underlying contract and to

consider the imposition of sanctions under Illinois Supreme Court Rule 375 (Ill. S. Ct. R. 375

(eff. Feb. 1, 1994)).

¶3                                      BACKGROUND

¶4      Defendants-appellants, Victor Korzen and Tomas Zanzola, who are the owners of the

subject property, raise no less than 15 points in their pro se appeal. Establishing a framework to

properly analyze these contentions requires us to set out the chronology of the case in unusually

excruciating detail, as follows:

¶5          Date                   Event
            January 5, 2007        Defendant Zanzola signs a promissory note to borrow
                                   $100,000 from Parkway Bank & Trust Company (Parkway).
                                   The note matures six months later, on July 5, 2007. The note
                                   provides that Zanzola will be responsible to pay Parkway’s
                                   attorney fees, court costs, and expenses, including for
                                   appeals, if Zanzola fails to repay the note on time. The note
                                   states that it is secured by a January 5, 2007 mortgage,
                                   assignment of rents, and “commercial security agreement”
                                   between Zanzola and defendant Korzen for property located
                                   at 1527 East Thomas Street in Palatine (the property). The
                                   note was thereafter renewed in like form for six successive
                                   six-month terms, the last terminating on July 5, 2010.




        1
         “Precisely because the substantive claims are so weak, and the opinions are therefore
unpublished, litigants may be unaware of our practice. The routine use of sanctions does not
deter unless people know what lies in store.” Coleman v. Commissioner of Internal Revenue, 791
F.2d 68, 72 (7th Cir. 1986).

                                                 2
1-13-0380

            January 5, 2007    Zanzola and Korzen sign a mortgage on the Thomas Street
                               property with Parkway. The mortgage contains a standard
                               “due on sale” clause providing that Parkway may declare the
                               note immediately due and payable if the mortgagors transfer
                               any of their interest in the property. The mortgage also
                               provides that if the note is not paid on time, Parkway may
                               obtain a court order foreclosing the mortgagors’ interest in
                               the property. Like the note, the mortgage provides that the
                               mortgagors shall pay Parkway’s “reasonable” attorney fees
                               and court costs “at trial and upon any appeal.”

                               In the mortgage, Zanzola and Korzen waived their rights of
                               redemption and reinstatement in case of a foreclosure, a
                               waiver which is only valid if the property is not “residential”
                               as defined by the Illinois Mortgage Foreclosure Law
                               (Foreclosure Law) (735 ILCS 5/15-1101 et seq. (West
                               2010)). Under the Foreclosure Law, the property is only
                               “residential” if the borrower actually lives in a residence
                               constructed on the property. 735 ILCS 5/15-1219 (West
                               2010).
            January 5, 2007    Zanzola and Korzen sign an assignment of rents in favor of
                               Parkway, another act which suggests that the property is not
                               “residential” under section 15-1219 of the Foreclosure Law.
            January 22, 2007   Korzen signs and records a deed quitclaiming his interest in
                               the property to himself and Zanzola as joint tenants. Korzen
                               signs a certificate with the deed asserting that the transaction
                               between Zanzola and him is exempt from real estate transfer
                               taxes.




                                            3
1-13-0380

            August 26, 2010      Parkway files this mortgage foreclosure lawsuit, along with a
                                 civil cover sheet indicating that the property is “vacant land.”
                                 The lawsuit names both Korzen and Zanzola as defendants.

                                 The lawsuit contains two counts. Count I seeks a mortgage
                                 foreclosure and follows the standard statutory format.
                                 Parkway attached three exhibits to the complaint to support
                                 its allegations in count I: (a) a copy of the January 5, 2007
                                 promissory note, whose most recent renewal matured on July
                                 5, 2010; (b) a copy of the January 5, 2007 mortgage; and (c)
                                 a copy of the January 5, 2007 assignment of rents. Count I,
                                 paragraph 3, alleges that the default on the note and
                                 mortgage occurred through failure to pay amounts due under
                                 the note on and after March 8, 2010, and that the amount
                                 currently due is about $106,377.23 plus continuing per diem
                                 interest of $28.39.

                                 Count II is a claim for breach of the promissory note against
                                 Zanzola.
            September 1, 2010    The circuit court appoints a special process server to serve
                                 defendants.
            September 12, 2010   The special process server personally serves Zanzola at an
                                 address in Prairie Grove, McHenry County, Illinois.
            September 14, 2010   The Cook County sheriff’s deputy assigned to serve
                                 defendants reports that he could not serve Korzen at 410
                                 South Warner in Palatine, because he moved from that
                                 address “five years ago.”
            October 20, 2010     Both defendants file motions in the circuit court to defend as
                                 poor persons without paying filing fees. The court grants the
                                 motions.




                                              4
1-13-0380

            October 28, 2010     Zanzola files an appearance, listing his Prairie Grove
                                 address; Korzen also files an appearance, listing an address
                                 in Chicago. The two defendants jointly file a fill-in-the-
                                 blank form answer, denying the allegations of count I,
                                 paragraph 3 of the complaint, and claiming that they have
                                 insufficient knowledge to admit or deny count I, paragraph 2.

                                 Under the portion of the answer labeled “Other affirmative
                                 matter,” defendants state the following:

                                 “Missing:

                                 4.1 Proof of claim accompanied with the evidence of debt;
                                 4.2 Original Wet Script ink Promissory Note;
                                 4.3 Original Title;
                                 4.4 Current complete copy of the Bank’s Original
                                 Application and the CUSIP number of the Application.”
            January 31, 2011     The special process server personally serves Korzen at his
                                 address in Chicago.
            February 22, 2011    Defendants fail to appear for the case management
                                 conference.
            August 16, 2011      Parkway issues a request to admit facts to defendants,
                                 seeking admission of various basic facts regarding the
                                 transaction. These include genuineness of the documents
                                 signed by defendants and the default created by the missed
                                 payments.
            August 31, 2011      On Parkway’s motion, the circuit court strikes the
                                 affirmative matter contained in paragraph 4 of defendants’
                                 answer. Defendants never amended these statements, nor
                                 filed traditional affirmative defenses at any later date.
            September 15, 2011   Korzen recasts the “other affirmative matter” material which
                                 the circuit court struck from his answer and files it as a
                                 request for production of documents on Parkway. Included
                                 in the request is a demand for an “Original Wet Script ink
                                 Promissory Note [sic].”




                                              5
1-13-0380

            October 12, 2011    Parkway responds to defendants’ request for production of
                                documents, acknowledging that Parkway will produce the
                                original note for inspection. Parkway responds to the other
                                requests by generally stating that they held no responsive
                                documents or that the requests were vague.
            December 7, 2011    Parkway presents a motion for summary judgment which
                                relies, in part, on defendants’ failure to respond to Parkway’s
                                request to admit facts. Defendants file a written motion for a
                                continuance on Parkway’s motion for summary judgment.
            December 8, 2011    The circuit court grants a briefing schedule on Parkway’s
                                motion for summary judgment, and sets hearing on the
                                motion for February 9, 2012. The court also orders Parkway
                                to produce the original note for inspection at its office by
                                December 29, 2011.
            December 15, 2011   Parkway’s attorneys send Zanzola and Korzen letters stating
                                as follows:

                                “This letter will serve to confirm our telephone conversation
                                earlier today. You previously requested that Parkway Bank
                                produce the original Note at issue in the above-captioned
                                case for inspection by you at a Parkway Bank location. As
                                discussed in our telephone conversation, Parkway Bank shall
                                produce the Note for your inspection upon setting up an
                                appointment with your loan officer.

                                Your loan officer is Loukas Rogaris. Mr. Rogaris can be
                                reached at [phone number]. The Order entered on December
                                8, 2011, requires that you inspect the original Note by
                                December 29, 2011, so please be sure to contact Mr. Rogaris
                                promptly.

                                Please feel free to contact me should you have any
                                questions.”




                                             6
1-13-0380

            January 4, 2012    Defendants file responses to Parkway’s request to admit
                               facts, about four months late. Defendants’ response includes
                               a request to “toll the statute of limitations.” The response is
                               laden with objections and nonsense legalistic jargon. The
                               record does not indicate that defendants ever: (1) requested a
                               conference pursuant to Illinois Supreme Court Rule 201(k)
                               (Ill. S. Ct. R. 201(k) (eff. July 1, 2002)) to resolve the
                               objections; (2) filed any motion to request a ruling on the
                               objections; or (3) filed or presented a motion asking the
                               circuit court to extend the time to respond to the request to
                               admit facts. See Ill. S. Ct. R. 216(c) (eff. Jan. 1, 2011)
                               (“Any objection to a request or to an answer shall be heard
                               by the court upon prompt notice and motion of the party
                               making the request.”).
            January 12, 2012   Defendants file a pleading objecting to Parkway’s motion for
                               summary judgment. In the objection, defendants refer to
                               themselves as “alleged defendants.” The only point raised in
                               the objection is that the alleged failure of Parkway to
                               produce the original note for inspection creates a material
                               issue of genuine fact preventing summary judgment. The
                               objection is unverified. It contains no supporting affidavit,
                               nor it is executed under section 1-109 of the Illinois Code of
                               Civil Procedure (Code of Civil Procedure) (735 ILCS 5/1-
                               109 (West 2010)). In particular, the objection also contains
                               no affidavit pursuant to Illinois Supreme Court Rule 191(b)
                               (Ill. S. Ct. R. 191(b) (eff. July 1, 2002)), explaining why the
                               lack of the original note prevented them from fully
                               responding to the motion for summary judgment.

                               Defendants also file a similar pleading objecting to
                               Parkway’s motion to default unknown owners and non-
                               record claimants, even though they have no standing to do so
                               since that motion was not directed against them.




                                            7
1-13-0380

            January 19, 2012    Parkway files a reply in support of its motion for summary
                                judgment. The reply asserts that Parkway’s attorneys sent
                                defendants a letter on December 15, 2011, offering
                                defendants an opportunity for them to inspect the original
                                notes by making an appointment to see them at Parkway’s
                                office (not its attorneys’ offices). It also states that
                                defendants admitted all the relevant facts by failing to timely
                                respond to plaintiff’s request to admit facts.
            February 7, 2012    Defendants file a motion to dismiss the case with prejudice,
                                based on Parkway’s alleged failure to respond to the demand
                                to produce the original note. The motion consists merely of
                                fact-based assertions, and is not accompanied by any
                                affidavit. In the motion, defendants admit receiving the
                                December 15, 2011 letter from Parkway, but state that they
                                left messages to establish an appointment to which Parkway
                                did not respond. In particular, defendants assert that when
                                they did reach a representative of Parkway on January 19,
                                2012, he incorrectly claimed that Parkway had until February
                                9, 2012 to produce the note. The record does not show that
                                defendants scheduled this motion for hearing on any
                                particular date, nor that they ever visited Parkway to view
                                the original note.
            February 9, 2012    The circuit court grants Parkway’s motion for summary
                                judgment of foreclosure and orders that the property be sold
                                at auction to satisfy the debt. The order finds that defendants
                                waived their rights to redeem the property pursuant to
                                section 15-1601 of the Foreclosure Law (735 ILCS 5/15-
                                1601 (West 2010)), which indicates that the property is non-
                                residential. The order contains no language pursuant to
                                Illinois Supreme Court Rule 304(a) (Ill. S. Ct. R. 304(a) (eff.
                                Feb. 26, 2010)) indicating that the order is final or
                                appealable.
            February 16, 2012   Defendants file a notice of appeal from the February 9, 2012
                                order of foreclosure, which is premature because such orders
                                are interlocutory and not appealable until the court has
                                confirmed the sale. EMC Mortgage Corp. v. Kemp, 2012 IL
                                113419, ¶ 11. The appeal is assigned docket number 1-12-
                                0556 in this court.



                                             8
1-13-0380

            February 22, 2012   Parkway’s attorneys send a letter to defendants, advising
                                them that their notice of appeal is premature. The letter cites
                                two precedential cases so holding, and requests that
                                defendants dismiss the appeal. If they do not, the attorneys
                                state that they will file an emergency motion to dismiss the
                                appeal and seek sanctions against them under Illinois
                                Supreme Court Rule 375 (Ill. S. Ct. R. 375 (eff. Feb. 1,
                                1994)).
            February 22, 2012   Defendants file a “motion and declaration” which asks the
                                circuit court to vacate the order of foreclosure and sale, and
                                various other orders, and to dismiss the case. The pleading
                                is supported by no affidavits, and was filed both in the circuit
                                court and in this court. It raises a first group of entirely new
                                issues. The main arguments in, and elements of, this
                                confusingly drafted document are:

                                1. Parkway improperly objected to defendants’ request for
                                production of the “original title,” “Parkway Bank’s original
                                application and CUSIP number,” and “documents evidence
                                Bank’s Right to Ownership of Victor Korzen’s property,”
                                claiming these requests were “vague.”

                                2. A recitation of various telephone and other
                                communications between the parties regarding inspection of
                                the note.

                                3. Only Korzen owns the subject property. However,
                                Parkway did not serve Korzen but instead only mailed
                                Korzen’s service copy to Zanzola. Defendants claim this
                                was “in violation of process service requirements.” The
                                motion does not address, in any way, the apparently valid
                                service on Korzen by the special process server on January
                                31, 2011.

                                4. The trial judge “blatantly” issued the foreclosure order “in
                                clear violation and ignorance” of the allegedly nonproduced
                                documents and that he “engaged himself in fraud ***
                                possibly in conspiracy with” Parkway.




                                             9
1-13-0380

            February 22, 2012   5. The foreclosure violated a laundry list of various statutes.
            (continued)         This list is, like the 15 points in defendants’ brief now before
                                us, presented in conclusory fashion without explaining what
                                occurred that actually violated the particular statutes. In
                                addition, many of the cited statutes are utterly inapplicable.
                                The claims include: (a) Parkway failed to provide proof of
                                debt as required by the federal Fair Debt Collection Practices
                                Act (15 U.S.C. § 1692 et seq. (2006)); (b) there was a
                                “genuine issue of material fact” under section 2-615 of the
                                Code of Civil Procedure (a provision which has nothing to
                                do with genuine issues of material fact); (c) there are
                                applicable “exceptions” under section 15-1506 of the
                                Foreclosure Law, a provision which sets forth the evidence
                                required to obtain a foreclosure judgment; (d) there was a
                                “lack of evidence that the property belongs to the claimant”
                                under section 12-204 (735 ILCS 5/12-204 (West 2010)) (a
                                statute which deals with personal property, not real estate);
                                and (e) violation of owner protection provisions, workout
                                options, and a meditation program (none of which apply to
                                vacant land).
            February 29, 2012   Defendants file a “clarification letter” in both the appellate
                                and circuit courts stating that Parkway’s attorneys have sent
                                them a “threat letter *** blackmailing them with
                                ‘sanctions.’” The letter states that they have filed a “motion
                                and declaration to vacate the order for summary judgment,”
                                and that because the circuit court’s failure to act on the
                                motion within seven days renders the foreclosure order
                                appealable, they request to amend the notice of appeal to be
                                a notice of interlocutory appeal.




                                             10
1-13-0380

            March 12, 2012         A motion panel of this court denies Parkway’s motion to
                                   dismiss the appeal in case No. 1-12-0556, without
                                   explanation.2 By separate order, the same panel construes
                                   the February 29, 2012 “clarification letter” as a motion to
                                   amend the notice of appeal, and then denies that motion.




       2
          This court frequently receives premature appeals from foreclosure defendants, and just
as frequently dismisses them because the underlying order is not yet appealable. We cannot
discern why a different result occurred here. Perhaps defendants’ disorganized opposition papers
made it doubtful that the unappealability of the order was as clear-cut as it actually was. Perhaps
the motion panel felt it better to review the briefs before summarily dismissing the case. Even
so, it was proper for Parkway’s attorneys to threaten defendants with sanctions if they did not
withdraw their appeal. Decades of binding precedent make it perfectly clear that a judgment of
foreclosure is not appealable unless the circuit court specifically makes the order appealable by
adding language pursuant to Illinois Supreme Court Rule 304(a). See EMC Mortgage Corp.,
2012 IL 113419, ¶ 11 (calling the issue “well settled,” based on In re Marriage of Verdung, 126
Ill. 2d 542, 555 (1989), Deutsche Bank National Trust Co. v. Snick, 2011 IL App (3d) 100436,
¶ 8, and GMB Financial Group, Inc. v. Marzano, 385 Ill. App. 3d 978, 982 (2008)).

                                                11
1-13-0380

            March 16, 2012   Korzen and Zanzola sign and record two documents with the
                             Cook County Recorder of Deeds as document number
                             1207622015.

                             The first is entitled “GRANTEE/ASSIGNEE’S NOTICE OF
                             UPDATE OF LAND PATENT.” The recorded document
                             claims to operate nunc pro tunc to October 24, 2006. It is
                             laden with nonsense legal jargon, cites at least 21 ancient
                             laws and treaties, and concludes that the new land patent is
                             “prima facie conclusive evidence of title.” It also states that
                             if the land patent is not challenged within 90 days “with
                             lawfully documented proof to the contrary,” all claims
                             against the property will be “forever” estopped. Attached to
                             the recorded document are copies of original land patents,
                             apparently covering a larger parcel containing the underlying
                             property, from the United States of America, signed by
                             President James K. Polk in 1848.

                             The second, labeled “NOTICE OF ACKNOWLEDGMENT,
                             DELIVERY AND ACCEPTANCE OF DEED,” states that
                             Korzen and Zanzola accepted a copy of “our acknowledged
                             deed” from the recorder of deeds, “thereby perfecting and
                             correcting the deed, without any intent of granting or
                             assigning *** to any person other than ourselves.”
            March 23, 2012   Korzen records his own affidavit with the recorder of deeds
                             as document number 1208318023, stating that he is a
                             “living, breathing, sentient being on the land, a Natural
                             Person and therefore is not and cannot be any ARTIFICIAL
                             PERSON and, therefore, is exempt from any and all
                             identifications, treatments, and requirements as such
                             pursuant to any process, law, code, or statute or any color
                             thereof.” The affidavit proceeds to essentially disclaim the
                             authority of the American court system.

                             Zanzola records a similar affidavit with the recorder of deeds
                             of McHenry County, apparently his home county, as
                             document number 2012R0011749.

                             Neither of these affidavits makes any specific reference to
                             the subject property.


                                         12
1-13-0380

            March 26, 2012   Defendants file an “emergency motion for admission of
                             public records” and to stay the foreclosure sale (“emergency
                             motion”). The motion inconsistently asserts that only
                             Korzen owns the property, but also claims that both Korzen
                             and Zanzola do. In large part, it relies on the land patent and
                             “artificial person” documents, claiming that the documents
                             make them the “rightful owners” of the property. No facts in
                             the motion are supported by any affidavit. The motion
                             includes, as exhibits, the various documents defendants
                             recorded on March 16 and 23, 2012.
            March 29, 2012   The circuit court enters an order finding it has no jurisdiction
                             to consider defendants’ emergency motion because of the
                             pending appeal.
            March 30, 2012   On its own motion, the circuit court vacates its March 29,
                             2012 order, and finds that it does have jurisdiction because
                             the appeal was premature and an appeal of an unappealable
                             order does not divest the court of jurisdiction. The order
                             relies on King City Federal Savings & Loan Ass’n v. Ison, 80
                             Ill. App. 3d 900, 902 (1980).

                             The court sets a briefing schedule on the emergency motion
                             and a hearing date for May 14, 2012, and stays the sale
                             pending that hearing.
            April 3, 2012    The property is sold at auction, but the sale is later vacated
                             because it was in violation of the March 30 stay order.
            April 20, 2012   Parkway responds to the emergency motion, and includes a
                             voluminous 21-part assemblage of prior orders and pleadings
                             illustrating the history of the case.




                                          13
1-13-0380

            May 4, 2012   Defendants reply in support of their emergency motion, and
                          combine the reply with yet another motion to dismiss the
                          case. The reply repeats many of the arguments defendants
                          made earlier, but includes a second group of new arguments.
                          These claims, none of which are supported by affidavit, are:

                          1. Parkway’s attorneys are third-party debt collectors
                          operating on their own behalf and interest.

                          2. Parkway’s attorneys have no “corporate resolution or
                          other lawfully recognizable notarized contract and/or a
                          specific, detailed, and binding agreement between” Parkway
                          and themselves.

                          3. The summary judgment was entered without consideration
                          of the land patent. (Defendants do not explain how the land
                          patent could have been so considered, since it was created a
                          month after the court entered the foreclosure order.)

                          4. By asserting that defendants had admitted various facts by
                          failing to timely respond to the request to admit facts,
                          plaintiffs’ attorneys lied and engaged in misconduct.
                          Similarly, the foreclosure judgment was “conspiratorial” and
                          “done with prejudice and with bias.”

                          5. Because the subject property is a “private section, a
                          backyard, of the household located in a residential area, it is
                          not commercial, and the provisions of the Fair Debt
                          Collection Practices Act do, in fact, apply to it.”

                          6. One particular attorney for Parkway “undertook unlawful
                          action *** with her intent to snatch Victor Korzen’s property
                          for her wanton personal monetary enrichment.”

                          7. Because Parkway did not “reveal” in the notes that it
                          would “claim to be ‘the true owner’ ” of the property, the
                          assignment of rents is invalid and the court itself is
                          “constitutionally defective and without lawful jurisdiction.”

                          8. The land patent trumps all claims by Parkway with respect
                          to the property.

                                       14
1-13-0380

            May 14, 2012   The court denies defendants’: (1) emergency motion, which
                           the order calls the “motion for admission of public records”;
                           (2) motion to stay sale; and (3) motion to vacate the
                           foreclosure. The court also vacates the April 3, 2012 sale.




                                       15
1-13-0380

            June 6, 2012   Defendants file a motion to reconsider the May 14, 2012
                           order. Again, the motion is not supported by any affidavit.
                           The motion is more than merely a motion to reconsider, as it
                           adds the following third group of new issues:

                           1. The complaint violates Federal Rule of Civil Procedure
                           17(a) (Fed. R. Civ. P. 17(a)) because it was not brought by
                           the real party in interest.

                           2. Parkway violated the Truth in Lending Act (15 U.S.C. §
                           1601 et seq. (2006)) because it is not the owner of the loan.
                           Rather, it is a servicer for the true owner and therefore has
                           committed fraud, theft, and extortion.

                           3. Federal Rule of Evidence 1002 (Fed. R. Evid. 1002)
                           required Parkway to produce the original note.

                           4. Parkway failed to produce a “debt validation notice”
                           within five days of contacting defendants to collect the debt,
                           in violation of the Fair Debt Collection Practices Act.

                           5. The circuit court failed to act on its own motion to hold
                           Parkway’s attorney in contempt for only serving one of the
                           two defendants.

                           6. Parkway’s attorneys violated section 15-1104 of the
                           Foreclosure Law (735 ILCS 5/15-1104 (West 2010)) by
                           wrongfully inducing the court into making a finding of
                           abandonment regarding the subject property. (The court
                           made no such finding, however.)

                           7. Parkway violated various federal rules by not making
                           certain disclosures at the closing.

                           In the motion, defendants repeat two particular arguments on
                           which we specially remark below, because it is this motion
                           upon which defendants rely in this court. These arguments
                           are:

                           1. Because defendants hold a land patent, no one else can
                           claim any ownership interest in the property.

                                       16
1-13-0380

            June 6, 2012         2. Korzen was not named as a defendant in the original
            (continued)          complaint.
            July 3, 2012         The circuit court sets a briefing schedule on the motion to
                                 reconsider, stays the sale pending the hearing, and sets the
                                 motion for hearing on August 22, 2012.
            July 19, 2012        Parkway files a motion for sanctions against defendants.
            August 22, 2012      The circuit court denies defendants’ motion to reconsider
                                 and enters and continues plaintiff’s motion for sanctions
                                 “generally.”

                                 The record contains a transcript of the proceedings this day.
                                 The transcript shows that Zanzola confronted the judge with
                                 demands to show Zanzola his oath of office. Zanzola also
                                 confirmed that the property was a backyard with a shed, but
                                 otherwise vacant. After the judge ruled, Zanzola objected,
                                 stating that plaintiff, as a “corporation cannot otherwise
                                 contend with a living natural man or woman,” and mis-citing
                                 Rundle v. Delaware, 55 U.S. (14 How.) 80 (1852), for that
                                 proposition. Korzen requested leave of court to take
                                 depositions.
            August 22, 2012      Defendants file a motion for leave to take discovery
                                 depositions of Parkway’s attorneys, requesting that they
                                 bring, among other things, a copy of the visas that allowed
                                 the attorneys to enter the United States. Defendants set the
                                 depositions, apparently without any permission from the
                                 presiding judge to do so, for the Third Municipal District
                                 courthouse in Rolling Meadows, Illinois.
            September 10, 2012   This court dismisses defendants’ appeal in case No. 1-12-
                                 0556 for want of prosecution.
            October 23, 2012     Defendants serve a subpoena directly on Parkway Bank
                                 requesting production of materials regarding the contract
                                 between Parkway and its attorneys. Included are demands
                                 that Parkway produce the “bona fide” written contract
                                 between it and its law firm; documentation that the person
                                 who signed the contract for Parkway was authorized to do so
                                 by Parkway’s board of directors, and law licenses, oaths of
                                 office, bonds, and malpractice insurance for the attorneys.


                                             17
1-13-0380

            October 26, 2012    Parkway files a motion to quash the subpoena, noting that
                                discovery is inappropriate because the case is essentially
                                over, the materials sought are irrelevant, and that it was
                                inappropriate to subpoena documents directly from it rather
                                than making a request through its attorneys of record.
            November 9, 2012    The circuit court grants Parkway’s motion to quash the
                                subpoena.


            November 9, 2012    The circuit court sets a briefing schedule on plaintiff’s
                                motion to confirm the sale, with a hearing date of January
                                10, 2013.
            November 30, 2012   Defendants file a response to the motion to confirm sale,
                                raising a host of the same issues they raised in their earlier
                                pleadings. The response raises a fourth group of new issues,
                                claiming that the sale should not be confirmed because the
                                bank’s attorneys failed “to prove they are attorneys licensed”
                                in Illinois. It also claims that the attorneys’ letter asking
                                them to withdraw their premature appeal was “pertinacious
                                and frivolous.” The response does not, however, invoke any
                                of the statutory bases applicable to judicial confirmation of
                                foreclosure sales. See, e.g., NAB Bank v. LaSalle Bank,
                                N.A., 2013 IL App (1st) 121147, ¶¶ 8-21 (applying standards
                                in section 15-1508(b) (735 ILCS 5/15-1508(b) (West 2010)).
                                The response is not supported by any affidavit.
            January 10, 2013    The circuit court enters an order confirming the sale, finding
                                that Parkway purchased the property for a credit bid of a sum
                                less than what was owed, resulting in a deficiency of
                                $50,958.09. The court awards Parkway an additional
                                $17,058.15 in postforeclosure judgment attorney fees, but
                                denies Parkway’s motion for sanctions.
            February 7, 2013    Defendants file a notice of appeal from the foreclosure order
                                and the order confirming sale.

¶6                                     ANALYSIS

¶7                              Violation of Appellate Rules

¶8    Before we discuss the merits of the appeal, we address Parkway’s complaint regarding

                                            18
1-13-0380

various errors and omissions in defendants’ brief, and defendants’ failure to file a docketing

statement. It asks us to dismiss the appeal based on these errors and omissions.

¶9     Defendants’ brief contains: (1) a table of contents containing no citations to authority as

required by Illinois Supreme Court Rule 341(h) (Ill. S. Ct. R. 341(h) (eff. Sept. 1, 2006)); (2) a

five-page list of 15 issues for appeal, many of which are barely comprehensible; (3) a

jurisdictional statement saying that the circuit court judge was ignorant; (4) a three-page

cavalcade of citations to mostly irrelevant statutes, including some never relied on in the court

below; (5) a four-line statement of facts referring the reader to an attached exhibit which is

actually an affidavit signed by one of the defendants haranguing the judge and Parkway’s

attorneys; (6) a half-page argument section merely incorporating a particular pleading filed in the

court below and not citing the record in any manner; (7) a “standard of review” paragraph citing

an inapplicable federal court rule; (8) a two-page conclusion repeating much of the same material

already presented; and (9) a short appendix containing a few selected documents from the record,

but not including copies of the orders actually being appealed from as required by Illinois

Supreme Court Rule 342 (Ill. S. Ct. R. 342 (eff. Jan. 1, 2005)).

¶ 10   We agree that defendants’ brief fails to comply with virtually all of the requirements of

Illinois Supreme Court Rule 341. This court is entitled to be presented with clearly defined

issues, citations to pertinent authority and cohesive arguments. U.S. Bank v. Lindsey, 397 Ill.

App. 3d 437, 459 (2009). The court “is not merely a repository into which an appellant may

‘dump the burden of argument and research.’ ” Id. (quoting Obert v. Saville, 253 Ill. App. 3d

677, 682 (1993)). The rules of procedure concerning appellate briefs are rules, not mere


                                                 19
1-13-0380

suggestions, and it is within our discretion to strike a brief and dismiss the appeal for failure to

comply with those rules. See Niewold v. Fry, 306 Ill. App. 3d 735, 737 (1999). However,

despite defendants’ manifest disregard for the appellate rules, we believe that plenary review of

this particular case is important to provide guidance to lower courts faced with similar improper

litigation tactics. Accordingly, we decline to dismiss the appeal and find that defendants’ lack of

compliance with Supreme Court Rule 341(h) does not preclude our review. See In re Estate of

Jackson, 354 Ill. App. 3d 616, 620 (2004) (reviewing court has choice to review merits, even in

light of multiple Rule 341 mistakes).

¶ 11   We turn to the merits of defendants’ appeal, so much as we can discern them from their

brief. See Twardowski v. Holiday Hospitality Franchising, Inc., 321 Ill. App. 3d 509, 511 (2001)

(pro se briefs failed to clearly articulate the errors relied upon for reversal or present an organized

and cohesive argument in compliance with supreme court rules, but reviewing court nevertheless

addressed the merits); A.J. Maggio Co. v. Willis, 316 Ill. App. 3d 1043, 1048 (2000) (“the waiver

rule is a limitation on the parties and not on the courts”); Village of Maywood v. Health, Inc., 104

Ill. App. 3d 948, 952 (1982) (in the interest of justice, reviewing court exercised its discretionary

authority to consider portions of the defendants’ brief where the points cited were not argued).3

¶ 12                                     Standard of Review

¶ 13   Despite the numerous points of alleged error, the case hinges on the circuit court’s


       3
          Defendants also did not comply with Illinois Supreme Court Rule 312 (Ill. S. Ct. R. 312
(eff. Dec. 13, 2005)), which provides all appellants “shall file a docketing statement with the
clerk of the reviewing court.” On July 26, 2013, this court ordered defendants to file a docketing
statement by August 15, 2013. Defendants filed their motion for leave to file late docketing
statement on August 15, 2013. We have granted that motion.

                                                  20
1-13-0380

approval of two key orders: the order granting Parkway’s summary judgment motion, which

resulted in an order of foreclosure and sale; and the order confirming the judicial sale of the

subject property. The standards for our review of each of these orders is well established.

¶ 14   Summary judgment is appropriate “if the pleadings, depositions, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any material fact

and that the moving party is entitled to a judgment as a matter of law.” 735 ILCS 5/2-1005(c)

(West 2010). Summary judgment is a drastic measure and should only be granted when the

moving party’s right to judgment is “clear and free from doubt.” Outboard Marine Corp. v.

Liberty Mutual Insurance Co., 154 Ill. 2d 90, 102 (1992). “Where a reasonable person could

draw divergent inferences from undisputed facts, summary judgment should be denied.” Id.

However, “summary judgment requires the responding party to come forward with the evidence

that it has -- it is ‘ “the put up or shut up moment in a lawsuit.” ’ ” Eberts v. Goderstad, 569 F.3d

757, 767 (7th Cir. 2009) (quoting Koszola v. Board of Education of the City of Chicago, 385

F.3d 1104, 1111 (7th Cir. 2004), quoting Schacht v. Wisconsin Department of Corrections, 175

F.3d 497, 504 (7th Cir. 1999)). We review a circuit court’s entry of summary judgment de novo.

Outboard Marine Corp., 154 Ill. 2d at 102.

¶ 15   With respect to the order confirming sale, we note that section 15-1508(b) of the

Foreclosure Law (735 ILCS 5/15-1508(b) (West 2010)) grants broad discretion to courts in

approving or disapproving judicial sales. We review approval of judicial sales for abuse of

discretion. Household Bank, FSB v. Lewis, 229 Ill. 2d 173, 178 (2008).

¶ 16   With these standards in mind, we will review the 15 points of error, some of which we


                                                 21
1-13-0380

have aggregated due to relatedness.

¶ 17                           Service of Process on Defendant Korzen

¶ 18   Defendants claim that Parkway violated “process service requirements” by mailing the

complaint and summons to Zanzola but not to Korzen. Korzen asserts that the mailing of the

summons to Zanzola and naming Zanzola as a defendant was particularly wrong because only he,

not Zanzola, is the owner of the subject property. Korzen’s sole ownership assertion is belied by the

January 22, 2007 postmortgage deed in which Korzen quitclaimed his interest to himself and

Zanzola as joint tenants. It is also refuted by the fact that both Korzen and Zanzola signed the

underlying mortgage. Because they did so, both are proper defendants in the case. 735 ILCS 5/15-

1501(a) (West 2010). Additionally, Korzen never “interven[ed]” into the case as he claims. Both

Korzen and Zanzola were named as defendants in the original complaint and that complaint was

never amended.

¶ 19   The record demonstrates that Korzen was personally served on January 31, 2011, and that

Zanzola was personally served on September 12, 2010. This was all that was necessary; any

additional copies that may have been mailed by virtue of a later request he made to Parkway’s

attorneys were superfluous. Korzen never filed a motion to quash the January 31 service. In fact,

the January 31 service was itself unnecessary because Korzen had already appeared in the case and

filed an answer on October 28, 2010. By doing so, he waived his right to contest service. Under

section 2-301(a-5) of the Code of Civil Procedure (735 ILCS 5/2-301(a-5) (West 2010)), a defendant

who voluntarily files an answer waives all objections to the court’s jurisdiction. See Poplar Grove

State Bank v. Powers, 218 Ill. App. 3d 509, 515 (1991) (holding that a defendant “may not, by his


                                                 22
1-13-0380

voluntary action, invite the court to exercise its jurisdiction over him while he simultaneously denies

that the court has such jurisdiction”). Accordingly, the manner of service of process in this case

provides no basis for us to disturb the judgments below.

¶ 20             Parkway’s Standing to Foreclose and the Sufficiency of its Proof –

                                          “Show Me the Note”

¶ 21    Defendants claim that Parkway did not demonstrate its standing to foreclose because it did

not establish the fact that it was the true holder of its own loan. The linchpin of this argument is that

defendants requested Parkway to produce the “original title” or original note(s) on numerous

occasions but that Parkway did not do so.

¶ 22    The first part of this argument is easy to resolve. Defendants do not explain what an “original

title” is. They also fail to cite any authority as to why such a document would either be a necessary

element of proof in a foreclosure case, nor why it might be relevant here. Parkway responded to this

request by saying that it was “vague.”

¶ 23    An “original title” is “[a] title that creates a right for the first time” such as the title held by

a fisherman who catches a particular fish for the first time. Black’s Law Dictionary 1623 (9th ed.

2009). The term is used only once in the entire Illinois Compiled Statutes, and then merely in

connection with an automobile title certificate. 625 ILCS 5/3-116(e) (West 2010). Our supreme

court has not referred to an “original title” for land for over 40 years, but in that context, it apparently

referred it as the type of ownership held by the sovereign nation or state in land before it was first

deeded to private owners. Hickey v. Illinois Central R.R. Co., 35 Ill. 2d 427, 446-47 (1966)

(referring to the State of Illinois’ original title to the bed of Lake Michigan). So understood, an


                                                    23
1-13-0380

“original title” for land is not a written document that can be produced, but merely a characteristic

or classification of ownership. Therefore, it is not something that Parkway could have produced.

¶ 24    The second part of this argument, dealing with production of the original notes, is more

complicated. Preliminarily, we note that Parkway was free to ignore the document request which

defendants slid into their answer. Discovery requests do not belong in the middle of answers, and

the court struck the request anyway. Defendants did renew the same request later, however. While

defendants frame the lack of production under the rubric of standing, it is really a discovery dispute.

We examine it under both characterizations. The standards applicable to standing in a foreclosure

case are well settled. Standing is an affirmative defense and, as such, it is the defendant’s burden

to prove that the plaintiff does not have standing. Lebron v. Gottlieb Memorial Hospital, 237 Ill. 2d

217, 252 (2010). It is not the plaintiff’s burden to prove it does have standing. Wexler v. Wirtz

Corp., 211 Ill. 2d 18, 22 (2004); Mortgage Electronic Registration Systems, Inc. v. Barnes, 406 Ill.

App. 3d 1, 7 (2010) (foreclosure case). The mere fact that a copy of the note is attached to the

complaint is itself prima facie evidence that the plaintiff owns the note. U.S. Bank, N.A. v. Dunn,

No. 12 CV 1963, 2013 WL 1222054, at *3 (N.D. Ill. Mar. 25, 2013).

¶ 25    During the peak of the recent mortgage foreclosure crisis, a member of the United States

House of Representatives, Marcy Kaptur, of Ohio, led the “show-me-the-note” charge, suggesting

that borrowers could halt foreclosure cases and squat for free in their homes until the bank shows

them the original note. Becky Yerak, Distressed Homeowners Fight Foreclosure By Taking Their

Lenders To Court, Chicago Tribune, Feb. 22, 2009, § C, at 1. This tactic, however, does not work

in Illinois.


                                                  24
1-13-0380

¶ 26   For over 25 years, the Foreclosure Law has been interpreted as not requiring plaintiffs’

production of the original note, nor any specific documentation demonstrating that it owns the note

or the right to foreclose on the mortgage, other than the copy of the mortgage and note attached to

the complaint.4 First Federal Savings & Loan Ass’n v. Chicago Title & Trust Co., 155 Ill. App. 3d

664, 665-67 (1987). First Federal interpreted former section 15-201 of the Code of Civil Procedure

(Ill. Rev. Stat. 1985, ch. 110, ¶ 15-201), a predecessor to the current section 15-1506(b) of the

Foreclosure Law (735 ILCS 5/15-1506(b) (West 2010)). To ensure that First Federal is still good

law, we must examine the statute in effect at the time the First Federal court interpreted it and

compare it to the current statute.

¶ 27   The primary aim of statutory construction is to determine the legislature’s intent, beginning

with the plain language of the statute. General Motors Corp. v. Pappas, 242 Ill. 2d 163, 180 (2011).

“Where the language is clear and unambiguous, the statute must be given effect as written without

resort to further aids of statutory construction.” Alvarez v. Pappas, 229 Ill. 2d 217, 228 (2008).

¶ 28   Section 15-201 of the Code of Civil Procedure (then Ill. Rev. Stat. 1985, ch. 110, ¶ 15-201),

interpreted in First Federal, provided as follows:

       “In the trial of a foreclosure action, the evidence shall be taken in open court.

               Where any fact alleged in the complaint is not denied by the answer filed



       4
         We note that Illinois Supreme Court Rule 113(b) (Ill. S. Ct. R. 113(b) (eff. May 1,
2013)) now requires that the copy of the note attached to a foreclosure complaint must be a copy
of the note as it currently exists, together with indorsements and allonges, but not necessarily
assignments. There is no issue raised here about assignments or transfer of the note, as this case
was brought by the original lender. Even so, because the rule only applies to cases filed after
May 1, 2013, it is not relevant to our analysis.

                                                 25
1-13-0380

       thereto, a sworn verification of the complaint or a separate affidavit filed in the case

       setting forth such fact, is sufficient evidence thereof and no further evidence of such

       fact shall be required.

               Where none of the facts alleged in the complaint are denied, upon motion

       supported by an affidavit stating the amount which is due the plaintiff, the court shall

       enter a judgment for the relief prayed in the complaint.

               In such cases the evidence of the indebtedness and security foreclosed shall

       be exhibited to the court and appropriately marked and such exhibits or copies

       thereof shall be filed in the case.” Ill. Rev. Stat. 1985, ch. 110, ¶ 15-201.

¶ 29   Public Act 84-1462 (Pub. Act 84-1462, § 7 (eff. July 1, 1987)) was a major recodification

of our state’s foreclosure laws.5 It repealed section 15-201, but retained its basic principles and

moved most of its original language into new Foreclosure Law sections 15-1506(a) and (b). Section

15-1506 has basically remained the same since the 1987 recodification, with the exception of some

changes to subsections (f) and (i) made by Public Act 85-907 (Pub. Act 85-907, art. I, § 1 (eff. Nov.

23, 1987)), which are not relevant here.

¶ 30   Sections 15-1506(a) and (b) now provide as follows:

       “(a) Evidence. In the trial of a foreclosure, the evidence to support the allegations of

       the complaint shall be taken in open court, except:


       5
          See In re Jones, 219 B.R. 1013, 1019 (N.D. Bankr. Ill. 1998), abrogated on other
grounds by Colon v. Option One Mortgage Corp. 319 F.3d 912, 916 (7th Cir. 2003) (citing
Illinois legislative history). See also Steven C. Lindberg & Wayne F. Bender, The Illinois
Mortgage Foreclosure Law, 76 Ill. B.J. 800 (1987); Eric T. Freyfogle, The New Judicial Roles in
Illinois Mortgage Foreclosures, 19 Loyola Chi. L.J. 933 (1988).

                                                 26
1-13-0380

               (1) where an allegation of fact in the complaint is not denied by a party’s

       verified answer or verified counterclaim, or where a party pursuant to subsection (b)

       of Section 2-610 of the Code of Civil Procedure states, or is deemed to have stated,

       in its pleading that it has no knowledge of such allegation sufficient to form a belief

       and attaches the required affidavit, a sworn verification of the complaint or a separate

       affidavit setting forth such fact is sufficient evidence thereof against such party and

       no further evidence of such fact shall be required; and

               (2) where all the allegations of fact in the complaint have been proved by

       verification of the complaint or affidavit, the court upon motion supported by an

       affidavit stating the amount which is due the mortgagee, shall enter a judgment of

       foreclosure as requested in the complaint.

               (b) Instruments. In all cases the evidence of the indebtedness and the

       mortgage foreclosed shall be exhibited to the court and appropriately marked, and

       copies thereof shall be filed with the court.” (Emphasis added.) 735 ILCS 5/15-

       1506(a), (b) (West 2010).

¶ 31   None of the versions of the statute use the word “original,” nor does any specifically provide

that originals must be produced in open court. With respect to production of original loan

documents, the former law interpreted in First Federal is substantially the same as the current law.

Both laws provide: (a) that the evidence to support the allegations of the complaint shall be taken

in open court; and (b) in cases of default or nondenial, the evidence of the indebtedness and security

foreclosed shall be exhibited to the court and appropriately marked, and the exhibits or copies thereof


                                                  27
1-13-0380

shall be filed in the case. The only changes to the statute are merely stylistic, including one

clarification that evidence of the indebtedness and security now must be exhibited in “all” cases. See

735 ILCS 5/15-1506(b) (West 2010).

¶ 32    The First Federal court held that former section 15-201 of the Code of Civil Procedure,

which provided that “[i]n such cases the evidence of the indebtedness and security foreclosed shall

be exhibited to the court and appropriately marked, and such exhibits or copies thereof shall be filed

in the case,” did not mandate production of an original mortgage or note. Ill. Rev. Stat. 1985, ch.

110, ¶ 15-201. The portion of section 15-201 at issue in First Federal is substantially identical to

the parallel provision of section 15-1506(b) at issue here. Accordingly, the First Federal decision

governs, and we again hold that in Illinois, production of the original note in open court, rather than

simply relying on the copy attached to the complaint, is not a required element of proof in a

foreclosure case. 735 ILCS 5/15-1506(b) (West 2010); McFatridge v. Madigan, 2013 IL 113676,

¶ 24 (“we will not read language into a statute which conflicts with the clearly expressed legislative

intent”).

¶ 33    Defendants rely on Federal Rules of Evidence, which are inapplicable to these proceedings.

The newly adopted Illinois Rules of Evidence, which largely track the federal rules, actually support

the validity of Parkway’s proofs. Rule 1003 states that a duplicate of a document is admissible to

the same extent as an original unless: “(1) a genuine question is raised as to the authenticity of the

original or (2) in the circumstances it would be unfair to admit the duplicate in lieu of the original.”

Ill. R. Evid. 1003 (eff. Jan. 1, 2011).

¶ 34    That still leave the issue of defendants’ allegedly unsuccessful discovery request to view the


                                                  28
1-13-0380

original note. Given the amount of strife between the parties over this issue, Parkway should not

have short-cutted the process by telling defendants to make an appointment to visit Parkway Bank

to see the note. Defendants provide no explanation as to why the original note was so necessary

when they had a copy of it. They do not contend that they even suspect that the note is a forgery, that

its existence a mystery to them, or that the copy was altered from the original in some way.

Nonetheless, the discovery request was fair game, as it sought disclosure of relevant evidence. It was

Parkway’s obligation to produce the note at the place and by the time specified by the notice to

produce, and by the court order – not through its bank officials, but through its attorneys. The matter

could also have been easily resolved by simply bringing the note to open court along with a court

reporter to make a record that it had been duly produced. It was not, and we are confronted with a

record replete with conflicting accusations about who told what to whom. Defendants have spent

a considerable amount of time complaining about their inability to view the note, but they pointedly

do not claim that the copies attached to the complaint are forgeries, or that they never signed a note

in the first place. Faced with defendants’ clamor for the note, endlessly exhibited throughout the

voluminous pleadings, the better course would have been for the circuit judge to stay proceedings

on Parkway’s summary judgment motion until the note was produced. Even if, however, we assume

the bank did not produce the note, the foreclosure order was perfectly valid. We must, of course,

give great deference to the trial judge’s resolution of this discovery issue and his apparent

determination that Parkway had fulfilled its obligations, and the record gives us little on which to

overturn that finding. See Reda v. Advocate Health Care, 199 Ill. 2d 47, 54 (2002) (the circuit

court’s rulings on discovery matters will not be disturbed on appeal absent an abuse of discretion).


                                                  29
1-13-0380

More crucially, though, defendants’ reliance on this issue fails because of four fatal mistakes they

made.

¶ 35                            Failure to Submit Want of Knowledge Affidavit

¶ 36    Unlike criminal defendants, who can remain mute and require the State to prove them guilty,

civil defendants must answer a complaint truthfully and in good faith, even if that means

undermining their own interests. See Ill. S. Ct. R. 137 (eff. Feb. 1, 1994) (The signature of a party

on a pleading constitutes a certificate by him that he has read the pleading and “that to the best of

his knowledge, information, and belief formed after reasonable inquiry it is well grounded in fact

and is warranted by existing law or a good-faith argument,” and “that it is not interposed for any

improper purpose, such as to harass or to cause unnecessary delay or needless increase in the cost

of litigation.”). A civil complaint and a proper truthful answer delimit the factual disputes which the

court must adjudicate. A common error by defendants, made even by seasoned foreclosure defense

attorneys, is to answer with language such as: “the defendant neither admits nor denies paragraph

x, but demands strict proof thereof.” Defendants in civil lawsuits are not allowed to “demand strict

proof” of facts they know are true, and so the words “demand strict proof” do not belong anywhere

in a properly drafted answer.

¶ 37    A proper answer to a complaint must contain an explicit admission or an explicit denial of

each allegation in the complaint. 735 ILCS 5/2-610(a) (West 2010). An allegation not explicitly

denied is admitted unless: (1) the allegation is about damages, (2) the party states that it lacks

knowledge of the matter sufficient to form a belief and supports this statement with an affidavit, or

(3) the party has not had the chance to deny the allegation. 735 ILCS 5/2-610(b) (West 2010). “The


                                                  30
1-13-0380

failure of a defendant to explicitly deny a specific allegation in the complaint will be considered a

judicial admission and will dispense with the need of submitting proof on the issue.” Gowdy v.

Richter, 20 Ill. App. 3d 514, 520 (1974).

¶ 38   In this case, defendants stated that they lack knowledge sufficient to answer an allegation,

but did not include the required lack of knowledge affidavit. Accordingly, they have admitted the

allegation. Hoxha v. LaSalle National Bank, 365 Ill. App. 3d 80, 85 (2006); see also 735 ILCS

5/1-109 (West 2010). Because the verified answer contains no “want of knowledge” affidavit as

required by section 1-109 of the Code of Civil Procedure (735 ILCS 5/1-109 (West 2010)),

defendants admitted the allegations of count I, paragraph 2, of the complaint, which establish the

authenticity of the notes and mortgage.

¶ 39           Failure to Deny Authenticity of Commercial Documents under Oath

¶ 40   Modern banking practices, along with the inventions of the photocopier, fax machine, word

processor, and computer, have made disputes regarding the authenticity of written contracts and

business documents extraordinarily rare. This is particularly true in foreclosure cases. Mortgages are

closed at title insurance company offices. Borrowers leave the closings with photocopies of their

mortgage documents in large file folders, and they are admonished to securely keep the files with

their most important papers and possessions. The title company immediately records a copy of the

mortgage with the recorder of deeds, whose records forever memorialize the image of the mortgage

as it existed on the day of the closing. See 55 ILCS 5/3-5010 (West 2010) (duties of recorder); 55

ILCS 5/3-5013 (West 2010) (transcription or reproduction of written instruments to be recorded);

Solomon Gutstein, Illinois Practice, § 12:77 (2d ed. 2000).


                                                 31
1-13-0380

¶ 41    Our legislature has enacted a special rule which discourages debtors from unduly prolonging

collection lawsuits with obdurate denials. If a defendant truly wishes to deny the authenticity of a

mortgage or note, he must do so under oath so as to subject himself to a criminal perjury charge if

his denial is knowingly false. Defendants merely stated lack of knowledge regarding the mortgage

and note. By doing so, they automatically admitted these allegations. See 735 ILCS 5/2-605(b)

(West 2010) (providing that the “allegation of the execution or assignment of any written instrument

is admitted unless denied in a pleading verified by oath”).

¶ 42                            Failure to Deny Authenticity of Signatures

¶ 43    As noted immediately above, defendants also did not specifically deny the authenticity of

their signatures on the note. Section 3-308 of the Illinois Uniform Commercial Code (810 ILCS 5/3-

308 (West 2010)) applies to this situation. It provides that “the authenticity of, and authority to

make, each signature on the instrument is admitted unless specifically denied in the pleadings.”

(Emphasis added.) 810 ILCS 5/3-308 (West 2010).

¶ 44                            Failure to Submit Rule 191(b) Affidavit

¶ 45    Court rules provide an avenue of relief for defendants like Korzen and Zanzola, who contend

that crucial evidence necessary to oppose the motion is in the hands of the movant or other adverse

parties, who have not responded to a discovery request for that evidence.

¶ 46    Illinois Supreme Court Rule 191(b) allows them to respond to the summary judgment motion

with an affidavit explaining the situation. See Ill. S. Ct. R. 191(b) (eff. July 1, 2002). The affidavit

might explain why only the original note, and not the photocopy, can provide the information

necessary to form a valid defense. These defendants filed numerous pleadings complaining about


                                                  32
1-13-0380

discovery, but never filed a Rule 191(b) affidavit. The rule provides, in pertinent part:

       “If the affidavit of either party contains a statement that any of the material facts

       which ought to appear in the affidavit are known only to persons whose affidavits

       affiant is unable to procure by reason of hostility or otherwise, naming the persons

       and showing why their affidavits cannot be procured and what affiant believes they

       would testify to if sworn, with his reasons for his belief, the court may make any

       order that may be just, either granting or refusing the motion, or granting a

       continuance to permit affidavits to be obtained, or for submitting interrogatories to

       or taking the depositions of any of the persons so named, or for producing papers or

       documents in the possession of those persons or furnishing sworn copies thereof.”

       Id.

Parties who fail to file Rule 191(b) affidavits cannot complain that the “discovery process was

insufficient or limited.” Kane v. Motorola, Inc., 335 Ill. App. 3d 214, 225 (2002).

¶ 47   Somewhat related to the Rule 191(b) issue is the actual substance of defendants’ response

to Parkway’s summary judgment motion. This case is simply about whether a $100,000 note was

paid on time. Even assuming that Parkway’s efforts to produce the note were insufficient, Parkway

did submit an affidavit establishing the basic facts regarding the loan, its documentation, and

defendants’ default. Defendants presented nothing in opposition to create an issue of triable fact

regarding the payment of the note. Denials in a defendant’s answer do not create a material issue

of genuine fact to prevent summary judgment. Epstein v. Yoder, 72 Ill. App. 3d 966, 972 (1979).

When a party moves for summary judgment files supporting affidavits containing well-pleaded facts,


                                                 33
1-13-0380

and the party opposing the motion files no counteraffidavits, the material facts set forth in the

movant’s affidavits stand as admitted. See Patrick Media Group, Inc. v. City of Chicago, 255 Ill.

App. 3d 1, 6-7 (1993). The opposing party may not stand on his or her pleadings in order to create

a genuine issue of material fact. Fitzpatrick v. Human Rights Comm’n, 267 Ill. App. 3d 386, 391

(1994).

¶ 48                                    Request to Admit Facts

¶ 49      Parkway also argues that defendants’ failure to timely respond to its request to admit facts

itself established the relevant facts and requires us to affirm the court below. Although we have

determined the foreclosure order was valid for other reasons, we address this additional issue to

explain why we believe it is not well-taken.

¶ 50      After receiving defendants’ answer, Parkway served them with a request to admit facts. In

summary, the facts included a request related to the authenticity of the copies of the note and

mortgage attached to the complaint, the default on the note created by the failure to pay on time, and

other basic facts related to the lawsuit. Under Illinois Supreme Court Rule 216 (Ill. S. Ct. R. 216

(eff. Jan. 1, 2011)), defendants’ answers to the request were due 28 days later, or September 13,

2011. Defendants argue strongly that they preserved their rights by filing a motion to “toll the statute

of limitations” on January 4, 2012, more than three months after the original due date, but the circuit

court never granted that motion. Their belated attempt for an extension of time was never granted,

but even so, it is not dispositive because the request to admit facts itself was defective. The request

to admit did not conform to Rule 216(g), which became effective January 1, 2011, and requires that

requests to admit facts contain an admonition in a prominent place on the first page in 12-point or


                                                  34
1-13-0380

larger boldface type stating: “WARNING: If you fail to serve the response required by Rule 216

within 28 days after you are served with this paper, all the facts set forth in the requests will

be deemed true and all the documents described in the requests will be deemed genuine.” Ill.

S. Ct. R. 216(g) (eff. Jan. 1, 2011). The committee comments to amended Rule 216(g) state that,

“[c]onsistent with Vision Point of Sale Inc. v. Haas, 226 Ill. 2d 334 (2007), trial courts are vested

with discretion with respect to requests for admission.” Ill. S. Ct. R. 216(g), Committee Comments

(adopted October 1, 2010). Because our supreme court has suggested the bold print rule might not

be mandatory, and because the parties here have not briefed the applicability of Rule 216(g) here,

we do not specifically hold that failure to include this notice automatically invalidates a request to

admit facts. In light of the particular facts before us, we simply decline to uphold the foreclosure

judgment solely on defendants’ failure to timely respond to the request.

¶ 51                     Contempt Penalties Against Parkway’s Attorneys

¶ 52   Defendants also complain that the circuit court should have held Parkway’s attorneys “in civil

contempt” because Parkway did not produce the original note for their inspection and because they

consistently asserted, to the contrary, that they made appropriate efforts to do so. As noted above,

there is a factual dispute regarding whether Parkway provided a valid opportunity for the inspection.

“The use of discovery sanctions as a general deterrent ‘provides a strong incentive for all litigants

to fully and accurately comply with discovery rules.’ ” Byrnes v. Fiscella, 217 Ill. App. 3d 831, 839

(1991) (quoting Mitchell v. Wayne Corp., 180 Ill. App. 3d 796, 802 (1989)). “A court of review

must give considerable deference to the circuit court’s decision to impose sanctions; its decision will

not be reversed absent an abuse of discretion.”         Cirrincione v. Westminster Gardens Ltd.


                                                  35
1-13-0380

Partnership, 352 Ill. App. 3d 755, 761 (2004); see also Sullivan v. Edward Hospital, 209 Ill. 2d 100,

110 (2004); Sbarboro v. Vollala, 392 Ill. App. 3d 1040, 1053 (2009). More importantly, defendants

waived their claim for discovery of the original note by failing to include a Supreme Court Rule

191(b) affidavit in opposition to Parkway’s motion for summary judgment.

¶ 53                Violation of the Federal Fair Debt Collection Practices Act

¶ 54    The argument in defendants’ brief on the next point is somewhat incomprehensible. We

believe that defendants intend to assert as follows: by finding that the property was not residential,

the circuit court created a false premise, which led it to incorrectly find that the federal Fair Debt

Collection Practices Act (15 U.S.C. § 1692 et seq. (2006)) was inapplicable to the underlying

transaction. Defendants’ brief claims the property is a backyard of an adjoining residence and, thus,

is “residential” property. However, Zanzola admitted in open court that the property was a backyard

with a shed, but otherwise vacant. At one point, his reply brief6 frankly states that the parcel is “not

buildable,” but a few pages later, the reply brief contradictorily states that ruling in favor of Parkway

will render a family homeless. It is clear that the property is, in fact, “non-residential” under the



        6
          The reply brief also contains additional factual material from the Village of Palatine,
which is dated in July 2013, after Parkway had already filed its brief in this court. It was not
included in the record below, nor, of course, mentioned in the opening brief, since it did not even
exist when that brief was filed. On our own motion, we strike this additional factual material,
because it violates Illinois Supreme Court Rule 341(j), which provides the reply brief “shall be
confined strictly to replying to arguments presented in the brief of the appellee and need contain
only Argument.” Ill. S. Ct. R. 341(j) (eff. Feb. 6, 2013). Moreover, points not argued in the
opening brief are forfeited and cannot be raised for the first time in the reply brief. Ill. S. Ct. R.
341(h)(7) (eff. Feb. 6, 2013) (“Points not argued are waived and shall not be raised in the reply
brief ***.”); see also Express Valet, Inc. v. City of Chicago, 373 Ill. App. 3d 838, 855 (2007). In
addition, “[a]ttachments to briefs that are not included in the record are not properly before this
court and cannot be used to supplement the record.” McGee v. State Farm Fire & Casualty Co.,
315 Ill. App. 3d 673, 679 (2000).

                                                   36
1-13-0380

Foreclosure Law, a classification which is sometimes nicknamed “commercial,” even though no

business enterprise is actually located on the subject property. 735 ILCS 5/15-1219 (West 2010)

(defining “residential” property under the Foreclosure Law).

¶ 55   The same issue under the Fair Debt Collection Practices Act is not as clear-cut as Parkway

suggests. The Fair Debt Collection Practices Act applies to debt transactions where a consumer is

obliged to pay money for something used “primarily for personal, family, or household purposes.”

15 U.S.C. § 1692a(5) (2006). Whether a debt is incurred “ ‘primarily for personal, family, or

household purposes’ ” is a fact driven one to be decided on a case-by-case basis looking at all

relevant factors. Hansen v. Ticket Track, Inc., 280 F. Supp. 2d 1196, 1204 (W.D. Wash. 2003). It

is undisputed that the property is vacant in the sense that no one resides on it. If, however, as

defendants assert, the subject property is “the backyard” of their home, a plausible argument could

be made that the transaction was for “household purposes” and, thus, is protected by the Fair Debt

Collection Practices Act. We need not reach that factual issue, however, because defendants provide

nothing in their brief to explain exactly what Parkway did that violated the Fair Debt Collection

Practices Act. As they have done throughout their pleadings both here and in the circuit court,

defendants simply throw out citations to statutes without setting forth any facts whatsoever of how

they might apply. Neither the circuit court nor the reviewing court has the duty to dig through this

dross to discern some relevant point.

¶ 56   Arguments that fail to comply with Supreme Court Rule 341(h)(7) do not merit consideration

on appeal (Maun v. Department of Professional Regulation, 299 Ill. App. 3d 388, 399 (1998)) and

may be rejected for that reason alone (Calomino v. Board of Fire & Police Commissioners, 273 Ill.


                                                37
1-13-0380

App. 3d 494, 501 (1995)). Accordingly, defendants have forfeited this issue. Ill. S. Ct. R. 341(h)(7)

(eff. Feb. 6, 2013) (“Points not argued are waived and shall not be raised in the reply brief ***.”).

¶ 57                                  Postjudgment Discovery

¶ 58   In Illinois, mortgage foreclosure cases are bifurcated. The main part of the case is resolved

when the circuit court enters a judgment of foreclosure and sale. While that order is not appealable,

it disposes of virtually every issue in this case. The only remaining tasks are for the sale to take

place and the court to confirm the sale. 735 ILCS 5/15-1508(b) (West 2010). Accordingly, when

the foreclosure has been entered, the defendant has lost the case for all intents and purposes. That

being so, discovery is generally not available because it becomes irrelevant, except as it may relate

to some narrow issue regarding the conduct of the actual sale. See One West Bank, FSB v.

Hawthorne, 2013 IL App (5th) 110475, ¶¶ 21-25 (affirming order approving sale of foreclosed

property and rejecting defendant’s request to engage in further discovery to determine if fraud

occurred in the course of the foreclosure proceedings); Mortgage Electronic Registration Systems,

Inc. v. Barnes, 406 Ill. App. 3d 1, 6 (2010) (holding that defenses to foreclosure may not be asserted

at sale stage). After losing this case, however, defendants suddenly undertook aggressive discovery,

including serving subpoenas on Parkway Bank officers without going through their attorneys of

record. They also served requests to produce documents on Parkway’s attorneys, demanding that

they produce documents showing that they were licensed to practice law and that they reveal

attorney-client privileged information regarding their contractual relationship with Parkway. These

tactics — turning the tables by demanding that the attorneys actually prove who they are and that

they bring in ironclad written documentation that they represent plaintiff – have no purpose other


                                                 38
1-13-0380

than to waste time of judges, court staff, and opposing parties. Attorneys who file lawsuits or appear

for parties in litigation have no burden to tender their oaths of office on request or to provide written

proof to an opposing party that they actually were hired by their clients. See Gray v. First National

Bank of Chicago, 388 Ill. 124, 129 (1944) (“where an attorney appears of record for a party, the

presumption is that his appearance in such a capacity was duly authorized by the person for whom

he is appearing”).

¶ 59    On appeal, defendants assert that the circuit court’s decision to quash the subpoena was in

error.7 They also contend that Parkway’s attorneys “admitted” they were not licensed by failing to

deny they were unlicensed. However, defendants did not issue their own request to admit facts,

failure to respond to which would result in an admission. A party that fails to respond to a subpoena

for documents does not automatically admit that the documents requested do not exist.

¶ 60    The use of subpoenas is a judicial process, and courts have broad and flexible powers to

prevent abuses of their process. People v. Walley, 215 Ill. App. 3d 971, 974 (1991). “For good

cause shown, the court on motion may quash or modify any subpoena or, in the case of a subpoena

duces tecum, condition the denial of the motion upon payment in advance by the person in whose

behalf the subpoena is issued of the reasonable expense of producing any item therein specified.”

735 ILCS 5/2-1101 (West 2010). We review a circuit court’s decision to quash a subpoena for abuse



        7
         Among the authorities defendants cite on this point are deposition rules for internal
administrative hearings conducted by the Illinois Auditor General. Defendants do not cite the
auditor general’s rules for comparative purposes. They cite them as binding authority in this
case, claiming that the circuit judge somehow violated these rules. We note this merely to
further illustrate defendants’ apparent desire to complicate the record as much as possible by
stuffing it with irrelevant points and arguments.

                                                   39
1-13-0380

of discretion. People v. Paris, 295 Ill. App. 3d 372, 378 (1998).

¶ 61   Since the information sought was manifestly irrelevant or related, if at all, to issues that had

already been adjudicated, we find no abuse of discretion here. Nor do we find that the failure, if any,

of the attorneys to respond to subpoenas requesting the production of documents created any error

in the record. The case was essentially over and none of the information sought was relevant to the

remaining issues in the case. Defendants’ issuance of the subpoenas was the legal equivalent of

stepping back on the court to shoot free throws to increase their score after the game buzzer had

sounded and the opposing team had returned to the locker room. More importantly, the subpoenas

were themselves quashed, relieving the recipients of any obligation to respond to them. We can

discern no conceivable purposes for defendants’ postjudgment discovery, whether through subpoena

or deposition, other than to harass Parkway and its attorneys and create additional work for the

judiciary. Reda, 199 Ill. 2d at 54 (circuit court’s rulings on discovery matters will not be disturbed

on appeal absent a manifest abuse of discretion); Profesco Corp. v. Dehm, 196 Ill. App. 3d 127, 130

(1990) (the circuit court’s exercise of discretion regarding discovery violations should be afforded

considerable deference).

¶ 62                                    Truth in Lending Act

¶ 63   Like the Fair Debt Collection Practices Act, the federal Truth in Lending Act applies to

consumer credit transactions in which the extension of credit is “primarily for personal, family, or

household purposes.” 15 U.S.C. § 1602(i) (2006). Defendants claim, without explanatory detail or

citation to the record, that Parkway Bank was not the owner of the loan because its attorneys were

acting as third-party debt collectors regulated under the Truth in Lending Act. It seems that


                                                  40
1-13-0380

defendants’ Truth in Lending Act claim bootstraps on their claim that Parkway does not own the loan

because it did not produce the note. Under that view, Parkway would have violated the Truth-in-

Lending Act by trying to collect on a loan it did not own. We explained previously why failure to

produce the note did not prevent the circuit court from granting a foreclosure order. Even if the

attorneys could be so classified, defendants’ brief fails to explain exactly what the attorneys did that

violated the Truth-in-Lending Act. Therefore, defendants have forfeited this issue by failing to

develop their argument properly. See Sexton v. City of Chicago, 2012 IL App (1st) 100010, ¶ 79;

see also People ex rel. Madigan v. Lincoln, Ltd., 383 Ill. App. 3d 198, 208 (2008) (holding that a

party forfeited the argument for purposes of appeal where it “merely state[d] [a] proposition and

[made] no attempt to support it with analysis or authority”).

¶ 64                               Homeowner Workout Options

¶ 65    Defendants argue that the circuit court failed to offer them “owner protection, modification,

workout options, and/or Mediation Program” as required by sections 15-1502.5 and 15-1401 of the

Foreclosure Law (735 ILCS 5/15-1502.5, 15-1401 (West 2010)). This argument is manifestly

erroneous. Neither of the cited statutes gives the court an obligation to do anything. The first statute

requires lenders to send a “grace period notice” to certain borrowers before filing for foreclosure.

735 ILCS 5/15-1502.5 (West 2010). It applies only where the subject property is “residential” real

estate as that term is defined in the Foreclosure Law. See 735 ILCS 5/15-1219 (West 2010). As we

explained above, the Foreclosure Law defines “residential” property as property containing an actual

borrower’s residence – not merely a shed or a backyard. Therefore, Parkway was not required to

send a grace period notice before foreclosing on this property, and section 15-1502.5 was not


                                                  41
1-13-0380

applicable.

¶ 66   The second cited statute, section 15-1401 of the Foreclosure Law, establishes a procedure

whereby a borrower can resolve his foreclosure lawsuit by granting a deed to the property in lieu of

foreclosure. 735 ILCS 5/15-1401 (West 2010). However, acceptance of such a deed is at the

lender’s sole option, and nothing in this record suggest that defendants offered such a deed.

¶ 67   Neither of the two cited statutes establishes any sort of program for loan modification or

mediation of foreclosure disputes. Defendants were free to apply for such programs to the extent

they existed in the general marketplace, or to file a motion asking the circuit court to refer the case

for mediation under its own program. Those requests may have been futile, since most of the

programs are limited to properties on which the mortgagor actually lives. However, having failed

to do so, they cannot complain here that the court did not do so on its own.

¶ 68                                    Deficiency Judgment

¶ 69   Defendants also attack the deficiency judgment and claim, without citing authority, that

Parkway should absorb the remaining amount due on the note as a cost of doing business because

at least one of the defendants is, allegedly, receiving food stamps and depending on benefits from

a healthcare and family services office. The deficiency judgment stems from the court’s confirmation

of the sale. Under section 15-1508(b) of the Foreclosure Law (735 ILCS 5/15-1508(b) (West 2010)),

the circuit court cannot refuse to confirm the sale once a judicial sale is actually held unless: (1)

notice of the sale was not properly given; (2) the terms of the sale were unconscionable; (3) the sale

was conducted fraudulently; or (4) “justice was otherwise not done.” Defendants presented

absolutely no evidence, such as an appraisal, that the property sold at an unconscionable price.


                                                  42
1-13-0380

“When there is no fraud or other irregularity in the foreclosure proceeding, the price at which the

property is sold is the conclusive measure of its value.” Nationwide Advantage Mortgage Co. v.

Ortiz, 2012 IL App (1st) 112755, ¶ 35 (citing Loeb v. Stern, 198 Ill. 371, 383 (1902)); see also NAB

Bank, 2013 IL App (1st) 121147, ¶ 20. The inability of the borrower to repay has no bearing on

whether the sale should be confirmed, and defendants have provided nothing suggesting that the sale

price was unconscionable.

¶ 70                               Judgment Obtained by Fraud

¶ 71   Defendants’ final argument, contained in a single sentence, is that the judgments below are

void based on Federal Rule of Civil Procedure 60(b)(3) (Fed. R. Civ. P. 60(b)(3)). The rule provides

that judgments obtained by fraud, misrepresentation, or misconduct by an opposing party can be

vacated. Because the federal rules of civil procedure apply only in federal courts, the rule does not

provide a mechanism to vacate the orders at issue here. Even if we were to apply the applicable

similar Illinois court rules, however, it would not change the result. As explained above, we find

that the record does not demonstrate the judgment below was obtained through fraud,

misrepresentation, or misconduct by Parkway.

¶ 72                                        Land Patent

¶ 73   The “argument” section of defendants’ appellate brief incorporates arguments by reference

which they made to the circuit court. The section begins: “Arguments have been submitted to the

Circuit Court of Cook County, Illinois, on August 14, 2012, in a format of DEFENDANTS’ REPLY

TO PARKWAY BANK’S RESPONSE TO DEFENDANTS’ MOTION TO RECONSIDER.” No

such document with that filing date is in the record. The record does contain a document with a very


                                                 43
1-13-0380

similar name, filed on May 4, 2012, and we believe that is the document referred to in the argument.

Although not separately listed among the 15 points for appeal, the argument incorporates a document

in the record which contains a variety of arguments relating to the “land patent.” Additionally,

defendants more specifically raise the land patent defense in their reply brief. For sake of

completeness, and particularly because it relates to the sanctions we impose, we will briefly discuss

defendants’ land patent argument.

¶ 74   In Wisconsin v. Glick, 782 F.2d 670, 671-72 (7th Cir. 1986), the court began its opinion with

the following summary of its view on land patents:

               “People saddled with mortgages may treasure the idea of having clean title

       to their homes. The usual way to obtain clean title is to pay one’s debts. Some have

       decided that it is cheaper to write a ‘land patent’ purporting to convey unassailable

       title, and to file that ‘patent’ in the recording system. For example, Samuel Misenko,

       one of the appellants, drafted a ‘declaration of land patent’ purporting to clear the

       title to an acre of land of all encumbrances. He recorded that ‘patent’ with the

       appropriate officials of Manitowoc, Wisconsin. He attached to his ‘patent’ a genuine

       patent, to a quarter section of land, signed by President Fillmore in 1851.

               The theory of Misenko’s new ‘patent’ is that because the original patent from

       the United States conveyed a clear title, no state may allow subsequent encumbrances

       on that title. The patent of 1851 grants title to ‘Christian Bond and to his heirs and

       assigns forever.’ Misenko apparently thinks that this standard conveyancers’

       language for creating a fee simple ‘forever’ bars all other interests in the land. We


                                                 44
1-13-0380

       have held to the contrary that federal patents do not prevent the creation of later

       interests and have nothing to do with claims subsequently arising under state law.”

       Id. (citing Hilgeford v. Peoples Bank, 776 F.2d 176 (7th Cir. 1985)).

The Glick court held that the land patent arguments were frivolous, and awarded damages as a

sanction under Federal Rule of Appellate Procedure 38 (Fed. R. App. P. 38), the counterpart to our

Illinois Supreme Court Rule 375 (Ill. S. Ct. R. 375 (eff. Feb. 1, 1994)). Glick, 782 F. 2d at 673-74.

¶ 75   Another court described land patents this way:

       “It is, quite simply, an attempt to improve title by saying it is better. The court

       cannot conceive of a potentially more disruptive force in the world of property law

       than the ability of a person to get ‘superior’ title to land by simply filling out a

       document granting himself a ‘land patent’ and then filing it with the recorder of

       deeds. Such self-serving, gratuitous activity does not, cannot, and will not be

       sufficient by itself to create good title.” (Emphasis omitted.) Hilgeford v. Peoples

       Bank, 607 F. Supp. 536, 538 (N.D. Ind. 1985).

¶ 76   Authority from this court similarly holds that one cannot make a mortgage disappear by filing

a land patent. Pathway Financial v. Beach, 162 Ill. App. 3d 1036, 1039-40 (1987) (rejecting land

patent defense in foreclosure case). Needless to say, the tactic is never successful, as it is

not based in American law. See generally Bernard J. Sussman, Idiot Legal Arguments: A Casebook

for Dealing with Extremist Legal Arguments, The Militia Watchdog (Aug. 29, 1999),

http://archive.adl.org/mwd/suss1.asp (last visited Aug. 27, 2013). Accordingly, the land patent does

nothing to protect defendants’ interest in the subject real estate.


                                                  45
1-13-0380

¶ 77                                          Sanctions

¶ 78     At the beginning of this opinion, we noted that we could have easily dismissed this appeal

for multiple violations of court rules. However, we find the words of a distinguished presiding judge

of the chancery division of the circuit court of Cook County, Judge Richard Curry, quite relevant

here. Upon imposing sanctions in a frivolous lawsuit, Judge Curry said: “ ‘the proper response to

malicious prosecution or careless lawyering is not to respond in-kind with slovenly preparation or

half-hearted advocacy; *** but rather to validate our profession’s righteous outrage and indignation

over such conduct with meticulous research, careful analysis, expansive writing and aggressive

advocacy.’ ” (Emphasis in original.) Singer v. Brookman, 217 Ill. App. 3d 870, 882 (1991) (quoting

Judge Curry from the record below).

¶ 79     Although defendants papered the record with voluminous pleadings, nowhere do they

actually deny that they had a valid loan secured by property they own, which they failed to pay, and

which requires the property to be sold to pay the debt. Above, we have explained why virtually

every one of their arguments is abjectly frivolous and/or presented in such a confusing manner,

perhaps deliberately so, to make it as laborious as possible to resolve them. These tactics often

appear in courts hearing debt cases, generated by defendants engaging in an organized program of

filing frivolous pleadings, lawsuits, and claims in an effort to harass judges, creditors, and even court

staff.

¶ 80     An Illinois law adopted in response to some of these tactics makes it a crime to record

documents that cloud the title to property knowing that the theory upon which the purported cloud

on title is based is not recognized as a legitimate legal theory by the courts of this State or of the


                                                   46
1-13-0380

United States. 720 ILCS 5/32-13 (West 2010). Our General Assembly recently amended that law

to make unlawful clouding of title a Class 4 felony if the amount involved is over $10,000. See Pub.

Act. 98-98 (eff. Jan. 1, 2014) (amending 720 ILCS 5/32-13). The General Assembly also created

an administrative process for persons to void fraudulent encumbrances on their property. The type

of encumbrances listed include land patents. See Pub. Act. 98-99, §5 (eff. July 19, 2013) (enacting

the new 55 ILCS 5/3-5010.5). When signing the bill, the Governor highlighted that the increased

penalty would trigger the possibility of jail time for persons who record fraudulent documents.

Illinois Government News Network, Governor Quinn Announces Major Progress Helping Families

Stay in Their Homes Through Hardest Hit Program, (July 19, 2013), available at

http://www3.illinois.gov/PressReleases/ShowPressRelease.cfm?SubjectID=1&RecNum=11365 (last

visited Aug. 27, 2013). This background provides yet another predicate for the sanctions we discuss

below.

¶ 81                                  Attorney Fees for Appeal

¶ 82     The underlying mortgage and note contain standard fee-shifting provisions stating that the

borrower must pay the lender’s attorney fees in debt collection litigation. The court below awarded

$6,373.90 in fees for work done up to and including the entry of the foreclosure order. When it

confirmed the sale, the court awarded an additional $17,058.15 in attorney fees for work occasioned

by the defendants’ postforeclosure efforts to tie the case into knots by proffering land patents,

subpoenas and related material. We hold that Parkway is entitled to additional fees for its work on

this appeal, and direct it to file a fee petition within 14 days of the date of issuance of this opinion.

¶ 83     In the pages above, we set forth the background in unusual detail so as to establish a


                                                   47
1-13-0380

framework for our imposition of sanctions under Supreme Court Rule 375(b) (Ill. S. Ct. R. 375(b)

(eff. Feb. 1, 1994)). This court is especially solicitous of self-represented parties who do not display

punctilious compliance with our rules, particularly in cases where the issues are clear even though

the brief is deficient. However, when the line is crossed, we have enforced our sanction rules. See

Kim v. Alvey, Inc., 322 Ill. App. 3d 657, 673-74 (2001) (invoking Rule 375(b) sua sponte and

ordering appellant to show cause why a sanction should not be imposed on the ground that the appeal

was frivolous); Amadeo v. Gaynor, 299 Ill. App. 3d 696, 705-06 (1998) (imposing Rule 375(b)

sanctions because the appeal was not well grounded and fact or law and would not have been filed

by a reasonable and prudent attorney); First Federal Savings Bank of Proviso Township v. Drovers

National Bank of Chicago, 237 Ill. App. 3d 340, 346-47 (1992) (requiring debtors to show cause as

to why sanctions under Rule 375(b) should not be imposed on the ground that the appeal was

frivolous).

¶ 84   In addition to the facts above, we note the following additional facts which support our

findings: (1) defendants obtained a fee waiver in the court below on the basis they had insufficient

funds to pay filing fees, but spent money to record lengthy documents which they then used as the

basis for motions below and arguments here; (2) after defendants had already filed their own brief

and Parkway had also filed its brief in this court, defendants filed a motion asking us to appoint an

attorney for them, a request which was truly bizarre since the appointed pro bono attorney would

have had the sorry task of taking on a case that defendants had already done their level best to

sabotage; (3) while Parkway was, and will be, awarded its attorney fees, the award may be merely

a Pyrrhic victory for it since defendants apparently have insufficient funds to pay them and might


                                                  48
1-13-0380

discharge them through bankruptcy; (4) they apparently chose to ignore the ample free legal

resources available for them through the Cook County circuit court in favor of pursuing tactics which

disregarded the legal system and were clearly intended to harass others; (5) defendants go to great

lengths in their pleadings to impugn the integrity, intelligence, and impartiality of the able circuit

judge,8 accusations which are wholly unsupported by the record; (6) defendants devoted a large

portion of their briefs in this court not to citation of applicable law or the record below, but to

mentioning the name of one of Parkway’s attorneys in the context of countless ad feminam attacks9

on her; and (7) adding a fillip to frivolousness, they filed numerous pleadings in this court with an

incorrect caption naming the attorney, in her personal capacity, as a party to the case. She is not, and

never has been, a party to the case, and we have corrected the caption accordingly.

¶ 85   Supreme Court Rule 375 provides sanctions for frivolous appeals that are not taken in good

faith. A reviewing court applies an objective standard to determine whether an appeal is frivolous;

“the appeal is considered frivolous if it would not have been brought in good faith by a reasonable,

prudent attorney.” Dreisilker Electric Motors, Inc. v. Rainbow Electric Corp., 203 Ill. App. 3d 304,

312 (1990). Sanctions may be awarded against pro se litigants under sufficiently egregious

circumstances. Wittekind v. Rusk, 253 Ill. App. 3d 577, 581 (1993); see also Sterling Homes, Ltd.

v. Raspberry, 325 Ill. App. 3d 703, 709 (2001) (invoking Rule 375 to impose sanctions upon pro se



       8
       At the very end of the case, Parkway asked the circuit judge to impose sanctions on
defendants. The judge did not do so, and Parkway has not cross-appealed from that ruling.
       9
        One example is found in the reply brief, where defendants indicate that the attorney is a
“proven, notorious, and misleading deceiver,” and advise us that the they will be “happy to
elaborate on that aspect, upon request.” We decline the invitation.

                                                  49
1-13-0380

defendants). The imposition of Rule 375 sanctions is left entirely to the discretion of the reviewing

court. Kheirkhahvash v. Baniassadi, 407 Ill. App. 3d 171, 182 (2011). We constantly remind

attorneys that they should maintain civility even though they must act as zealous advocates. Zealous

advocacy, however, must not deteriorate into zealotry, regardless of whether the advocate is a lawyer

or a self-represented litigant.

¶ 86    We find that this appeal, viewed as a whole, was frivolous, that it was taken for an improper

purpose, and that it was filed specifically to harass and to cause unnecessary delay and needlessly

increase the cost of litigation. We choose to impose sanctions for this conduct, finding that cases

like this drain valuable resources intended to benefit those who accept the social contract of living

under a law-based system of government.

¶ 87    We then turn to what sanction is appropriate. Supreme Court Rule 375(a) deals with failure

to follow appellate rules and specifically allows “an order to pay a fine, where appropriate, may also

be ordered against any party.” Ill. S. Ct. R. 375(a) (eff. Feb. 1, 1994). Rule 375(b), which addresses

frivolous appeals, does not specifically mention fines as a possible penalty. It states: “Appropriate

sanctions for violations of this section may include an order to pay to the other party or parties

damages, the reasonable costs of the appeal or other action, and any other expenses necessarily

incurred by the filing of the appeal or other action, including reasonable attorney fees.” (Emphasis

added.) Ill. S. Ct. R. 375(b) (eff. Feb. 1, 1994). The committee comments to the rule make it clear,

however, that the penalties for violation of Rule 375(b) may also include a fine: “Under paragraph

(b), a penal fine may be imposed if the conduct in a particular case also constitutes a violation of the

civil appeals rules as set forth in paragraph (a) above.” ” Ill. S. Ct. R. 375(b), Committee Comments


                                                  50
1-13-0380

(Aug. 1, 1989).

¶ 88    The committee comments also note that Rule 375 is based on federal appellate rules which

themselves have been interpreted as allowing federal courts to impose fines for frivolous appeals.

See, e.g., Glick, 782 F.2d at 673-74 (imposing “damages” as sanction for sovereign citizen land

patent appeal). The committee comments also note: “Moreover, appeals courts have been

recognized to have inherent authority to impose sanctions for taking a frivolous appeal or for abusive

tactics in the conduct of the appeal,” citing Roadway Express, Inc. v. Piper, 447 U.S. 752 (1980),

in support. Ill. S. Ct. R. 375(b), Committee Comments (Aug. 1, 1989).

¶ 89    One court dealing with a similar problem noted that computing the penalty is an art, not a

science, but that the penalty should reflect, among other things, the “indirect costs of this litigation

-- including the costs that befall serious litigants, who must wait longer for their cases to receive

judicial attention. *** There should be no weeping over this imprecision, however. [Defendants]

could have avoided the penalty, and other people should avoid it, by the most minimal concern for

settled rules. They knew or should have known that their claims are frivolous, and they (rather than

their adversary) must pay the cost of their self-indulgent litigation.” (Emphasis in original.)

Coleman v. Commissioner, 791 F.2d 68, 73 (7th Cir. 1986).

¶ 90    The tactics employed by defendants in this case caused the expenditure of significant time

and resources not only by the court below, but by the judges, law clerks, librarians, and clerk’s office

of this court. By imposing a fine in this case, we seek not only to deter similar conduct by future

litigants, but to provide some measure of compensation for the public fisc for that needless

expenditure. The complexity of our court system makes it impossible to assess the cost, down to the


                                                  51
1-13-0380

penny, of adjudicating this appeal. The court below determined the reasonable attorney fees for the

case below were $23,432.05. The fees for the appeal may or may not be in the same range.

Parkway’s fees provide a valid starting point for the computation of a fine in this case. See, e.g.,

Szopa v. United States, 460 F.3d 884, 886-87 (7th Cir. 2006).10 Mindful that we should not assess

fines so great that they would chill possibly meritorious litigation, we believe a fine of $10,000 is

likely appropriate in this case. The fine, which will not be dischargeable in bankruptcy (see 11

U.S.C. §523(a)(7) (2006)), is high enough that it will discourage future tactics in debt collection

cases, and punish defendants for their conduct in litigating this case in the manner they have.

¶ 91   The rule provides that: “If the reviewing court initiates the sanction, it shall require the party

or attorney, or both, to show cause why such a sanction should not be imposed before imposing the

sanction.” Ill. S. Ct. R. 375(b) (eff. Feb. 1, 1994). Accordingly, we issue a rule to show cause why

we should not impose a sanction of $10,000 pursuant to Supreme Court Rule 375(a) and (b) on

defendants, jointly and severally. See Kim, 322 Ill. App. 3d at 673-74; Amadeo, 299 Ill. App. 3d at

705-06; First Federal Savings Bank of Proviso Township, 237 Ill. App. 3d at 346-47.

¶ 92   If defendants have pressed some other issues upon us in their somewhat disorganized


       10
          Along this line, a commentator noted that our local federal appellate court imposes most
of its sanctions on two groups: “public fanatics and private fanatics. The public fanatics include
such crusaders as tax protesters and a group that concocts bogus land titles. The court has been
resorting to fixed fines for such litigation, in order to save the government the trouble of
calculating its attorneys fees for opposing them.” (Emphasis added.) Linda R. Hirshman,
Foreword: Tough Love: The Court of Appeals Runs the Seventh Circuit the Old Fashioned Way,
63 Chi.-Kent L. Rev. 191, 201 (1987). Unlike defendants here, the offending party in Szopa did
not sign a fee-shifting agreement. The opposing side was the United States government, so
awarding fees as to the government created the same result as imposing a fine payable to the
government. Szopa, 460 F.3d at 887. Here, the opposing side is a private party which already
benefits from a fee-shifting agreement, so awarding Parkway attorney fees as a sanction adds
nothing to what is already routinely granted and therefore has no deterrent effect.

                                                  52
1-13-0380

presentation, we have reviewed them and find them to be meritless.

¶ 93                                       CONCLUSION

¶ 94   We affirm the judgments of the circuit court of Cook County. The underlying documents

provide that the lender is entitled to its attorney fees in case of a successful appeal. We also direct

defendants to show cause why we should not impose a fine on them, jointly and severally, under

Illinois Supreme Court Rule 375 in an amount of $10,000. We have issued a separate order setting

a briefing schedule on any petition for attorney fees and on the rule to show cause. We will issue

a supplement to this opinion upon review of the materials submitted regarding the fee petition and

rule to show cause.

¶ 95   Affirmed.




                                                  53